Citation Nr: 1647695	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-26 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for skin cancer, to include as due to exposure to ionizing radiation.

3.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1955 to April 1959 and from July 1959 to August 1979.

These issues come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

In May 2016, the Veteran appeared and testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is contained in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Radiation exposure

The Veteran argues that he developed prostate cancer and skin cancer as a result of exposure to ionizing radiation.  The record indicates that the Veteran is a "radiation-exposed veteran" as he was on the USS Walton during the official operational period of an atmospheric nuclear test during Operation REDWING, for the period May 5, 1956 through August 6, 1956.  See 38 C.F.R. § 3.309 (d)(3)(v) (M) (2016).  Prostate and skin cancer are not diseases presumptively service connected for radiation-exposed Veterans under the provisions of 38 C.F.R. § 3.309 (d)(2).  However, 38 C.F.R. § 3.311 defines both skin cancer and prostate cancer as a "radiogenic diseases."  A "radiogenic disease" is a disease that may be induced by ionizing radiation.  As such, the Veteran's claim should be processed under the special development procedures provided under 38 C.F.R. § 3.311.

The Board notes that the Veteran's claim involving alleged radiation exposure should have been adjudicated by the RO in Jackson, Mississippi as directed by Fast Letter 06-20 (issued in 2006).  In that regard, the Board acknowledges that Fast Letter 06-20 (revised 1/23/07), Centralization of Radiation Claims Processing, generally provides that claims involving radiation exposure are to be transferred to the RO in Jackson, Mississippi for adjudication.  FL 06-20 has since been incorporated into M21-1IV.  The M21 directs that after an RO receives a claim identifying exposure to radiation, and the existence of a radiogenic disease is confirmed, the claim must be transferred to the Jackson RO.  The FL 06-20 noted that because ROs infrequently process radiation claims, unfamiliarity with special adjudication procedures sometimes created additional processing delays, as evidenced here.  FL 06-20 noted that radiation cases would have centralized processing at the Jackson RO to provide "more efficient service to veterans."  Here, in June 2014, the Decatur RO noted that the case should be sent to the Jackson RO in accordance with M21-1MR IV.ii.1.7.a; however, a July 2014 memorandum in the claims file noted that the Jackson RO refused jurisdiction because the Veteran's claims for prostate cancer and skin cancer were on appeal at the time (awaiting the Veteran's Board hearing).  As the Board is remanding the claims for compliance with radiation exposure adjudication procedures, the case should be sent to the Jackson RO, if possible.

Section 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

As the Veteran has indicated he participated in Operation Redwing, and his service personnel records show he was on the USS Walton in April and July 1956, his dose assessment should have included a request for dose data from the Department of Defense (for claims based upon participation in atmospheric nuclear testing).  See 38 C.F.R. § 3.311(a)(2)(i).  The Veteran's claims file includes a response from the Department of the Navy for a dose estimate.  The Department of the Navy noted that from the period from April 1968 to May 1968 the Veteran was estimated to have a dose (REM) of 00.000 DDE-Photon exposure.  The letter directs that this information is from the Navy Automated Radiation Exposure Registry, but that his official exposure record (DD 1141, NAVMED 6470/10 or equivalent document) should be compared with the dose listed in the letter.  As this dose estimate did not include the Veteran's period of service during Operation Redwing, on remand a dose estimate should be obtained from the Department of Defense.

For all claims where radiation exposure during service is claimed and a radiogenic disease is diagnosed after service, 38 C.F.R. §  3.311 compels the forwarding of all records pertaining to the Veteran's radiation exposure in service to the Under Secretary for Benefits for further consideration prior to adjudication.  See 38 C.F.R. § 3.311(b)(1).  The Veteran's claims have not yet been forwarded to the Undersecretary for Benefits for consideration, and must be on remand.



Hearing Loss

During his Board hearing, the Veteran testified that his hearing has worsened since his last VA examination in November 2009.  As the Veteran's last hearing examination is now 7 years old, on remand he must be afforded an updated evaluation.  Ongoing treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Transfer jurisdiction of the Veteran's claims to the Jackson, Mississippi RO, if possible.

2.  Ensure that the claims file has all available service treatment and personnel records for the Veteran.  He has testified that he wore a DT 60 badge during his service on the USS Walton, as well as a device to read radiation exposure clipped to his belt.

3.  Undertake the development and procedural actions outlined in 38 C.F.R. § 3.311 (2016) for the Veteran's appeal for entitlement to service connection for prostate and skin cancers.  Specifically, contact the appropriate office of the Department of Defense, including the Defense Threat Reduction Agency (DTRA), for dose data pertaining to the Veteran's radiation dose in service based upon participation in Operation REDWING conducted at the Pacific Proving Ground in 1956 (USS Walton).  

If information pertaining to the Veteran's radiation exposure in service is not available through the Department of Defense or DTRA dose data, forward any records related to the Veteran's exposure to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  If a specific estimate cannot be made, a range of possible doses should be provided.  

Then, refer the case to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311 (c), who may request an advisory medical opinion from the VA Under Secretary of Health under 38 C.F.R. § 3.311 (b), (c)(1).

3.  Request information and releases for any private treatment records related to the Veteran's claims on appeal.  And associate ongoing VA treatment records with his claims file.

4.  Schedule the Veteran for a VA audio examination to determine the current severity of his bilateral hearing loss.

5.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for a response.  Then, return the case to the Board, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




